DETAILED ACTION
Notice to Applicant
Claims 1-20 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding Claims 6 and 16-20, the limitation “wherein the side plates support the flat battery cells as constituent components of the combination battery unit such that tabs of the flat battery cells are held bent” is indefinite because it does not clearly indicate whether, or even how, the side plates relate to “tabs” that are themselves structurally ambiguous. The instant figures show “conductors” 17/21 that interconnect cells at terminals, commonly formed as “tabs” in the art, and “terminals” 18/19/22/23 formed at opposite ends of the two claimed “batteries” that seem to be formed as tabs in Figs. 1, 2, 3, etc. The “tabs” as claimed, and as described in the specification, are said to be connected via the “conductors” (see paras 0035 and 0039 of instant PGPub US 2021/0288367). The tab is described as “not shown” (see para 0029), but would presumably overlap the “conductors” 17/21 in the plan view of Fig. 1. But “side plates” 9/10 seen in Fig. 1 do not seem to touch the conductors, and it is not clear how they relate to the claimed “tabs.” Read broadly, the limitation might appear to only require that the side plates “support the flat battery cells” tout court, and that the side plates themselves have little or nothing to do with the “holding bent” of the tabs. The claim as written does not specify how or why the tabs are “held bent,” nor what does the holding, and therefore does not provide any clear basis for differentiating the claim from any prior art reference with bent tabs and side walls in almost any relation. The claims have read broadly as requiring side plates and requiring tabs that are “bent” to contact bus bars, or “conductors,” provided in a direction orthogonal to the stacking/layering direction.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2018/0019507 to Choi et al.).
	Regarding Claim 1, Choi teaches:
a vehicle-mountable battery unit (abstract) comprising a high-voltage battery 60 (para 0036, Fig. 1) constituted by layered flat battery cell modules 63 of a first specification (paras 0048-0050, Fig. 4)
a low-voltage battery of layered flat battery cells of a second specification (para 0045, Fig. 7)
a support structure comprising all the components supporting the cells of both batteries (see Figs. generally) wherein the cells are integrated (see Fig. 2 showing a purpose-built housing and support structure for both batteries) while being insulated from each other by walls, some parts of the support structures “pressurizing” the battery cells by pressing them together in at least one of two “layering directions” (see Fig. 4 showing support structure components held in a tight stack and Fig. 6 showing the low-voltage battery cells also being compressed by end plates)
	The instant specification and drawings show that the “support structure” being claimed is multiple components and so that claim element has been interpreted broadly as comprising subcomponents. See also dependent claims (e.g. claim 6) in which the “support structure” includes different subcomponents. 
	Regarding Claim 3 Choi teaches:
wherein the support structure supports both batteries while coupling them in the horizontal layering direction (Fig. 3, para 0013)
	Regarding Claims 4 and 11, Choi teaches:
a DC/DC converter (para 0076)
	Regarding Claim 7, Choi teaches:
a battery management system (para 0056)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0019507 to Choi et al.).
Although Choi does not explicitly teach spacing the high-voltage battery terminal(s) farther away from a vehicle body than the low-voltage terminal(s), there were only two possible choices in a vehicle mounted battery pack. 	A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	
Claims 2, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0019507 to Choi et al.) in view of Son (US Patent No. 9,997,816).
Regarding Claim 2, Choi does not explicitly teach:
the battery cells in each battery are of identical specification
	Son, however, from the same field of invention, teaches a battery pack with a high voltage battery and a low voltage battery wherein the batteries are different specifications (see e.g. lead acid and lithium ion combinations in columns 7 and 8) as well as configurations in which the two batteries are composed of identical specifications of different numbers of battery cells (see Fig. 12 and column 14 lines 33-66). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to one of ordinary skill in the art to use a high- and low-voltage battery each composed of identical battery cells just of different numbers in series configuration, as taught in Son, since the particular battery cells used to form a connected battery were known to be generally substitutable with well-known tradeoffs in power, capacity, cyclability, specific energy, etc. 
	Regarding Claim 9, Choi teaches:
wherein the support structure supports both batteries while coupling them in the horizontal layering direction (Fig. 3, para 0013)
	Regarding Claims 10 and 12, Choi teaches:
a DC/DC converter (para 0076)

Claims 5, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0019507 to Choi et al.) in view of Yamamoto (US 2018/0345817 to Yamamoto et al.), in further view of Son (US Patent No. 9,997,816).
	Regarding Claims 5 and 13-15, Choi does not teach:
a cooling “circuit” provided with the converter
	Choi teaches a fan for cooling the converter and batteries (see paras 0046-0055). Yamamoto, however, from the same field of invention, regarding a battery pack for a vehicle, teaches a converter for the cells that is cooled by a circuit of cooling fluid (Fig. 1, paras 0023-0026 and 0049). Cooling circuits were known in the art to be more complex than cooling fans but to provide greater cooling. DC-DC converter heat exchange was also a well-known problem. It would have been obvious to one of ordinary skill in the art to provide a cooling circuit for the converter and battery pack in Choi with the motivation to increase heat exchange over and above the cooling fan provided therein. 

Claims 6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0019507 to Choi et al.) in view of Morisato (US 2019/0341594 to Morisato et al.), in further view of Son (US Patent No. 9,997,816).
	Regarding Claims 6 and 16-20, Choi does not explicitly teach:
wherein the support structure includes a pair of end plates that are disposed at both ends of the combination battery unit in the layering direction, and a pair of side plates that connect the end plates to each other while sandwiching the combination battery unit wherein the side plates support the flat battery cells which have bent tabs
	Alternative battery cell arrangements were known in the art, such as that taught in Morisato, directed towards a battery pack for mounting in a vehicle (para 0035, abstract). Morisato teaches a battery pack with cells arranged in a layering direction between pressurizing end plates, with side plates that support the cells and bent tabs that are connected by conductors (Figs. 2 and 13, paras 0032-0040).  

    PNG
    media_image1.png
    686
    535
    media_image1.png
    Greyscale

It would have been obvious to use a vertical stack like that taught in Morisato in the battery module of Choi as a simple substitution. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Son, meanwhile, teaches that battery cells of the same type can be used at different voltages (see embodiment of Fig. 12) and that such batteries can be stacked on top of each other (see embodiment in Fig. 11), wherein the stacked batteries of high- and low-voltage are coupled via a control unit (see e.g. the block connection scheme in Fig. 11). It would have been obvious to one of ordinary skill in the art to provide high- and low-voltage terminals on a stacked battery of the type taught in Morisato as a combination battery for use in Choi, since Son teaches embodiments wherein the battery cells are identical and embodiments that are vertically rather than horizontally coupled. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, ***.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0186659
US 2019/0237829
US 2022/0314837
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723